DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 10, 12, 16, 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li et al. (U.S. Patent Application 20170154210).

In regards to claim 1, Li teaches a method for generating an emoticon package [e.g. method for combining the text information and the image includes: inserting the image or the emoticon image corresponding to the key word into the text information, 0034-0035], comprising: 
determining at least one of associated text [Fig. 2; e.g. detect text information, 0138] of an emoticon picture [e.g. emoticon image in a local image library, 0121, 0192], wherein the associated text of the emoticon picture comprises at least one of main part information [e.g. noun, 0106], scenario information [e.g. environmental parameter and state, 0024], emotion information [e.g. happy or upset, 0152-0153], or action information [e.g. verb, 0106]; 
determining target matching text [e.g. determine key word in the text information, 0139] from at least one of the associated text of the emoticon picture; and 
superimposing the target matching text on the emoticon picture to generate a new emoticon package [Fig. 4; e.g. combining the text information and the image includes: inserting the image or the emoticon image corresponding to the key word into the text information, 0034-0035].

In regards to claim 10, Li teaches the method of claim 1, before determining the at least one of the associated text of the emoticon picture or the similar emoticon package of the emoticon picture [see rejection of claim 1 above], further comprising: 
extracting a video image [e.g. capturing a facial expression of the user using the camera, 0074] comprising a target part [Fig. 4; e.g. face, 0113] of a target object [Fig. 4; e.g. user, 0113] from a video [e.g. cameras are well known in the art to continuously capture multiple images in the form of a video, 0074]; 
performing recognition of at least one of an action execution amplitude on the extracted video image [e.g. analyzing emotion corresponding to the facial expression, 0113]; and 
determining the emoticon picture from the video image according to a recognition result [e.g. acquiring a cartoon-form emoticon image corresponding to an analyzed happy emotion, 0113-0114].

In regards to claim 12, the claim recites similar limitations as claim 1, but in the form of an apparatus for performing the method of claim 1 comprising: an associated text determination module, a matching text determination module, and an emoticon package generation module.  Furthermore, Li teaches an apparatus [Fig. 5; e.g. apparatus, 0155] for performing the method of claim 1 comprising: an associated text determination module [e.g. detection unit, 0163], a matching text determination module [e.g. detection unit, 0163], and an emoticon package generation module [e.g. combining unit, 0179-0181].  Therefore, the same rationale as claim 1 is applied.

In regards to claim 16, Li teaches an electronic device [e.g. computer device, 0211], comprising:
at least one processor [e.g. CPU, 0211]; and
a memory [e.g. memory, 0211] communicatively connected to the at least one processor;
wherein the memory stores instructions [e.g. instructions, 0211] executable by the at least one processor to cause the at least one processor to perform the method of claim 1.

In regards to claim 17, Li teaches a non-transitory computer-readable storage medium [e.g. memory, 0211] storing instructions [e.g. instructions, 0211] for causing a computer [e.g. computer device, 0211] to perform the method of claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2, 3, 13, 18, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (U.S. Patent Application 20170154210) as applied to claims 1, 2, 3 above, and further in view of Dutta et al. (U.S. Patent Application 20210192800).

In regards to claim 2, Li teaches the method of claim 1, wherein determining the associated text of the emoticon picture [see rejection of claim 1 above].
Li does not explicitly teach 
determining the associated text of the emoticon picture according to the associated text of the similar emoticon package.
However, Dutta teaches
determining the associated text of the emoticon picture [e.g. extracting attributes of the textual conversation corresponding to an emoticon, 0153, also see 0053, 0065] according to the associated text of the similar emoticon package [e.g. set of base emoticons of same type, 0127].
Therefore, it would have been obvious to one of ordinary skill in the art to have modified Li’s method with the features of
determining the associated text of the emoticon picture according to the associated text of the similar emoticon package
in the same conventional manner as taught by Dutta because Dutta provides a method that supports various and diversified sets of emoticons to express all kinds of sentiments based on emoticon generation at runtime [0186].

In regards to claim 3, Li does not explicitly teach the method of claim 2, wherein determining the associated text of the emoticon picture according to the associated text of the similar emoticon package comprises: 
determining target text from the associated text of the similar emoticon package based on a word use frequency; and 
determining the associated text of the emoticon picture from the target text.
However, Dutta teaches the method of claim 2, wherein determining the associated text of the emoticon picture according to the associated text of the similar emoticon package [see rejection of claim 2 above] comprises: 
determining target text [e.g. extracting the context of the text conversation, 0115] from the associated text of the similar emoticon package based on a word use frequency [e.g. frequency of the conversation between users, 0115]; and 
determining the associated text of the emoticon picture from the target text [e.g. identifying a relevant keyword associated with the context from the conversation that corresponds to an emoticon, 0014].
Therefore, it would have been obvious to one of ordinary skill in the art to have modified Li’s method with the features of
determining target text from the associated text of the similar emoticon package based on a word use frequency; and 
determining the associated text of the emoticon picture from the target text
in the same conventional manner as taught by Dutta because Dutta provides a method that supports various and diversified sets of emoticons to express all kinds of sentiments based on emoticon generation at runtime [0186].

In regards to claim 13, the claim recites similar limitations as claim 2.  Therefore, the same rationale as claim 2 is applied.

In regards to claim 18, Li teaches an electronic device [e.g. computer device, 0211], comprising:
at least one processor [e.g. CPU, 0211]; and
a memory [e.g. memory, 0211] communicatively connected to the at least one processor;
wherein the memory stores instructions [e.g. instructions, 0211] executable by the at least one processor to cause the at least one processor to perform the method of claim 2.

In regards to claim 19, Li teaches an electronic device [e.g. computer device, 0211], comprising:
at least one processor [e.g. CPU, 0211]; and
a memory [e.g. memory, 0211] communicatively connected to the at least one processor;
wherein the memory stores instructions [e.g. instructions, 0211] executable by the at least one processor to cause the at least one processor to perform the method of claim 3.

Claim(s) 5, 6, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (U.S. Patent Application 20170154210) as applied to claims 1, 12 above, and further in view of Dutta et al. (U.S. Patent Application 20210192800) and Degani (U.S. Patent Application 20150286371).

In regards to claim 5, Li does not explicitly teach the method of claim 1, wherein determining the similar emoticon package of the emoticon picture comprises: 
matching image information of the emoticon picture with image information of an existing emoticon package, and matching information about the associated text of the emoticon picture with information about associated text of the existing emoticon package; and 
in response to an image matching degree or a text matching degree satisfying a set condition, using the existing emoticon package as the similar emoticon package.
However, Dutta teaches the method of claim 1, wherein determining the similar emoticon package of the emoticon picture [e.g. set of base emoticons of same type, 0127] comprises: 
matching image information of the emoticon picture with image information of an existing emoticon package [e.g. checking a set of pre-determined emoticons for the identified keyword from the database in order to select at least one pre-determined emoticon that matches the keyword, 0102], and matching information about the associated text of the emoticon picture with information about associated text of the existing emoticon package [e.g. identifying the relevant keyword associated with the text conversation that matches the keyword within the database of the pre-determined emoticons, 0102].
Therefore, it would have been obvious to one of ordinary skill in the art to have modified Li’s method with the features of wherein determining the similar emoticon package of the emoticon picture comprises:
matching image information of the emoticon picture with image information of an existing emoticon package, and matching information about the associated text of the emoticon picture with information about associated text of the existing emoticon package
in the same conventional manner as taught by Dutta because Dutta provides a method that supports various and diversified sets of emoticons to express all kinds of sentiments based on emoticon generation at runtime [0186].
Li as modified by Dutta does not explicitly teach
in response to an image matching degree or a text matching degree satisfying a set condition, using the existing emoticon package as the similar emoticon package.
However, Degani teaches 
in response to an image matching degree or a text matching degree satisfying a set condition, using the existing emoticon package as the similar emoticon package [e.g. selecting a group of emoticons form the plurality of emoticons according to a match between the intention indication and the plurality of intention indications, 0025, 0044].
Therefore, it would have been obvious to one of ordinary skill in the art to have modified the combination of Li’s method and the teachings of Dutta with the features of in response to an image matching degree or a text matching degree satisfying a set condition, using the existing emoticon package as the similar emoticon package in the same conventional manner as taught by Degani because Degani provides a method for dynamically generating a customized emoticon palette that would save time for the user by not having to search through an exhaustive list of emoticons [0001-0012].

In regards to claim 6, Li does not explicitly teach the method of claim 5, wherein the image information comprises emoticon package category information and object category information.
However, Dutta teaches the method of claim 5, wherein the image information comprises emoticon package category information [e.g. class of one or more emoticons to represent the determined relationship, 0112, 0117-0118] and object category information [e.g. attribute of the object, 0119].
Therefore, it would have been obvious to one of ordinary skill in the art to have modified Li’s method with the features of wherein the image information comprises emoticon package category information and object category information in the same conventional manner as taught by Dutta because Dutta provides a method that supports various and diversified sets of emoticons to express all kinds of sentiments based on emoticon generation at runtime [0186].

In regards to claim 14, the claim recites similar limitations as claim 5, in addition to an emoticon picture matching unit and an emoticon package selection unit.  Furthermore, Dutta teaches an emoticon picture matching unit [e.g. selection module, 0102] and Degani teaches an emoticon package selection unit [e.g. selection module, 0025].  Therefore, the same rationale as claim 5 is applied.

Claim(s) 7, 9, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (U.S. Patent Application 20170154210) as applied to claims 1, 12 above, and further in view of Bojja et al. (U.S. Patent Application 20170185581).

In regards to claim 7, Li teaches the method of claim 1, wherein determining the target matching text from the at least one of the associated text of the emoticon picture or the associated text of the similar emoticon package [see rejection of claim 1 above].
Li does not explicitly teach
determining the target matching text from candidate matching text based on at least one of a word use frequency, a word length or word semantics, wherein the candidate matching text comprises the at least one of the associated text of the emoticon picture or the associated text of the similar emoticon package.
However, Bojja teaches
determining the target matching text [e.g. keyword, 0056] from candidate matching text [e.g. tag, 0056] based on at least one of a word use frequency [e.g. term frequencies, 0054], or word semantics [e.g. keyword matching using tags, 0056], wherein the candidate matching text comprises the at least one of the associated text of the emoticon picture [e.g. the tag includes the text from the text message that corresponds to a emoji, 0056, also see 0033].
Therefore, it would have been obvious to one of ordinary skill in the art to have modified Li’s method with the features of
determining the target matching text from candidate matching text based on at least one of a word use frequency, a word length or word semantics, wherein the candidate matching text comprises the at least one of the associated text of the emoticon picture or the associated text of the similar emoticon package
in the same conventional manner as taught by Bojja because Bojja provides a method for automatically inserting emoji into content without requiring user input in order to save time for the user [0004-0005].

In regards to claim 9, Li does not explicitly teach the method of claim 7, wherein determining the target matching text from the candidate matching text based on the word semantics comprises: 
determining that word semantics of the candidate matching text comprises word information about at least one of an emotion word, a popular word or an entity word; and 
determining the target matching text from the candidate matching text according to the word information.
However, Bojja teaches the method of claim 7, wherein determining the target matching text from the candidate matching text based on the word semantics [see rejection of claim 7 above] comprises: 
determining that word semantics [e.g. tags, 0056] of the candidate matching text comprises word information [e.g. keywords, 0056] about at least one of an entity word [e.g. named entities, 0056]; and 
determining the target matching text from the candidate matching text according to the word information [e.g. The stronger the match is between the keywords and the tags, the better the hit-rate will be. For example, a cop car, a police car, and a police cruiser can all be mapped to the same emoji depicting a police car. Each of these named entity variants are recorded as tags for the police car emoji, 0056].
Therefore, it would have been obvious to one of ordinary skill in the art to have modified Li’s method with the features of
determining that word semantics of the candidate matching text comprises word information about at least one of an entity word; and 
determining the target matching text from the candidate matching text according to the word information
in the same conventional manner as taught by Bojja because Bojja provides a method for automatically inserting emoji into content without requiring user input in order to save time for the user [0004-0005].

In regards to claim 15, the claim recites similar limitations as claim 7, in addition to a matching text determination unit.  Furthermore, Bojja teaches a matching text determination unit [e.g. keyword matching module, 0056].  Therefore, the same rationale as claim 7 is applied.

Allowable Subject Matter
Claims 4, 8, 11, 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

In regards to claim 4, the prior art of record fails to teach or suggest the method of claim 3, wherein determining the associated text of the emoticon picture from the target text comprises: 
matching a recognition result of the emoticon picture with the target text; 
determining repeated text according to a matching result; and 
filtering out the repeated text from the recognition result of the emoticon picture and the target text to obtain the associated text of the emoticon picture, wherein the recognition result of the emoticon picture comprises the emotion information and the main part information.

In regards to claim 8, the prior art of record fails to teach or suggest the method of claim 7, wherein determining the target matching text from the candidate matching text based on the word length comprises: 
in response to a word length of the candidate matching text being within a set length range, determining the candidate matching text as the target matching text.

In regards to claim 11, the prior art of record fails to teach or suggest the method of claim 1, further comprising: determining a position at which the target matching text is superimposed, which comprises: 
detecting a background area in the emoticon picture; 
determining a largest inscribed graphic region in the background area; and 
using the largest inscribed graphic region as the position at which the target matching text is superimposed.

In regards to claim 20, the claim is dependent on claim 4.  Therefore, the claim is allowable for at least the same reason as claim 4 if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW SHIN whose telephone number is (571)270-5764. The examiner can normally be reached Monday - Friday from 11:00AM to 7:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 5712722976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW SHIN/Examiner, Art Unit 2612                                                                                                                                                                                                        
/JENNIFER MEHMOOD/Supervisory Patent Examiner, Art Unit 2612